Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 recites “the radially tolerance of the axial step” and should recite “the radial tolerance of the axial step”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 9 recites “the radial length of the seal overlap portion is defined by only the radially tolerance of the axial step and the radial tolerance of the seal carrier of the corresponding flange”.  The specification is silent on the seal overlap portion being defined only 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites “the radial length of the seal overlap portion is defined by only the radially tolerance of the axial step and the radial tolerance of the seal carrier of the corresponding flange”.  It is not clear how the radial length of the seal overlap portion can be defined by only the two tolerances listed.  As described above, the thermal expansion of the two components and the surrounding components will also affect the radial length of the seal overlap portion.  Clarification is required. 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner in view of Sheridan.
Regarding claim 1, Gardner discloses a retaining plate (Figure 1, 34) for a face seal (Figure 1, 20) comprising: 
a main retaining plate body (Annotated figure 1) comprising a ring (Figure 1 shows a cutaway of the seal system, the body is rotated 360 degrees to form a ring) defining an axis (Figure 1, main retaining plate body circumscribes and defines the engine central axis which goes through rotary shaft 18); 
an axial step (Annotated figure 1) in said retaining plate body; 
a seal overlap portion (Annotated figure 1 below) extending radially inward from said axial step (Annotated figure 1 shows the overlap extends radially inward from the axial step), and extending less than a full radial height of a corresponding seal element (Annotated figure 1 shows the seal element’s full radial height is greater than the seal overlap portion).


    PNG
    media_image1.png
    614
    554
    media_image1.png
    Greyscale

Gardner is silent on a plurality of retainer flanges extending radially outward from said retaining plate.
Sheridan teaches a plurality of retainer flanges extending radially outward from said retaining plate (Annotated figure 4 shows retainer 142 has a plurality of retainer flanges).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gardner’s invention to include a plurality 

    PNG
    media_image2.png
    633
    511
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    570
    579
    media_image3.png
    Greyscale

Regarding claim 2, Gardner in view of Sheridan disclose the invention as claimed and discussed above.  Gardner further discloses wherein said axial step is an axial shift in said main retaining plate body (Figure 1 shows the axial step is an axial shift in the main retaining plate body).
Regarding claim 3, Gardner in view of Sheridan disclose the invention as claimed and discussed above.  Gardner further discloses wherein said axial step comprises a radially inward facing pilot surface (Annotated figure 1).
Regarding claim 4, Gardner in view of Sheridan disclose the invention as claimed and discussed above.  Gardner further discloses wherein a radial length of said seal overlap portion is defined at least in part by a radial tolerance of said axial step (the radial tolerance of the axial step, i.e. the level of variability about the exact placement of the main retaining plate body with 
Regarding claim 5, Gardner in view of Sheridan disclose the invention as claimed and discussed above.  Gardner further discloses wherein the radial length of said seal overlap portion is defined by the radial tolerance of said axial step (the radial tolerance of the axial step, i.e. the level of variability about the exact placement of the main retaining plate body with respect to the face seal will inherently affect the radial length of the seal overlap.  For instance, if axial step is manufactured a little lower on the retaining plate, then the seal will sit closer to the axial center line of the system and the seal overlap portion will be that little bit larger, or vice versa) and a radial tolerance of a seal carrier (the radial tolerance of the seal carrier 24, i.e. the level of variability about the exact placement of the seal carrier 24 with respect to the face seal and retaining plate will inherently affect the radial length of the seal overlap because both the retaining plate 34 and the seal 20 sit on the radially outward surface of the bottom extension of seal carrier 24 and the top extension of seal carrier 24 makes contact with the seal 20 on the radially outward surface of seal 20.  If the seal carrier is manufactured with the radially outward surface a little higher, then the seal will be more compressed between the two surfaces of seal carrier 24, affecting the exact seal overlap portion) of a corresponding flange (in the system of Gardner in view of Sheridan, the flanges taught by Sheridan correspond to the seal carrier taught by Gardner).
Regarding claim 6, Gardner in view of Sheridan disclose the invention as claimed and discussed above.  Gardner is silent on wherein said plurality of retainer flanges are disposed circumferentially evenly about said retaining plate.
Sheridan teaches wherein said plurality of retainer flanges are disposed circumferentially evenly about said retaining plate (Figure 4 shows the same number of flanges in each quadrant about the retaining plate).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gardner’s invention to include wherein said plurality of retainer flanges are disposed circumferentially evenly about said retaining plate in order to provide the appropriate biasing force to the seal as suggested and taught by Sheridan in co. 4, ll. 42-51.
Regarding claim 7, Gardner in view of Sheridan disclose the invention as claimed and discussed above.  Gardner is silent on wherein said plurality of retainer flanges are disposed circumferentially unevenly about said retaining plate.
Sheridan teaches wherein said plurality of retainer flanges are disposed circumferentially unevenly about said retaining plate (Figure 4 shows the flanges at top dead center and bottom dead center are larger and closer together than the remaining flanges).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gardner’s invention to include wherein said plurality of retainer flanges are disposed circumferentially unevenly about said retaining plate in order to provide the appropriate biasing force to the seal as suggested and taught by Sheridan in co. 4, ll. 42-51.

Regarding claim 8, Gardner in view of Sheridan disclose the invention as claimed and discussed above.  Gardner is silent on wherein each retainer flange in said plurality of retainer flanges includes a through hole operable to receive a coil spring guide.
Sheridan teaches wherein each retainer flange in said plurality of retainer flanges includes a through hole (Annotated figure 3) operable to receive a coil spring guide (Figure 4 shows that each flange receives a coil spring 162, which figure 3 shows guides the relative locations of the retaining plate and seal carrier).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gardner’s invention to include wherein each retainer flange in said plurality of retainer flanges includes a through hole operable to receive a coil spring guide in order to bias the seal as suggested and taught by Sheridan in co. 4, ll. 42-51.
Regarding claim 9, Gardner in view of Sheridan disclose the invention as claimed and discussed above.  Gardner further discloses wherein the radial length of said seal overlap portion is defined by only (see 112 section above.  For purposes of examination this limitation is understood to mean the seal overlap portion is defined by the two radial tolerances and is inclusive of other factors such as thermal expansion of the parts, etc.) the radial tolerance of said axial step (the radial tolerance of the axial step, i.e. the level of variability about the exact placement of the main retaining plate body with respect to the face seal will inherently affect the radial length of the seal overlap.  For instance, if axial step is manufactured a little lower on the retaining plate, then the seal will sit closer to the axial center line of the system and the seal overlap portion will be that little bit larger, or vice versa) and a radial tolerance of a seal carrier (the radial tolerance of the seal carrier 24, i.e. the level of variability about the exact placement .
Response to Arguments
Applicant's arguments filed 7/28/2021 have been fully considered but they are not persuasive. Applicant’s argument centers on the alleged redundancy of Sheridan’s springs.  
First, the rejection does not require redundant features.  The discussion of redundant features was brought up by Applicant in remarks for the parent case.  The rejection encompasses a scenario where the modification adds flanges and the corresponding spots for springs of Sheridan onto the outer radius of the retaining plate of Gardner as well as a scenario substituting the circular outer circumference of Gardner’s retaining plate with the scalloped outer circumference of Sheridan’s retaining plate (the scallops create the flanges therebetween) while either keeping Gardner’s springs or replacing Gardner’s springs with the springs of Sheridan.  
Regarding Applicant’s assertion that “such an inclusion [flanges to support bias springs] would be wholly redundant, and serve no purpose.  Applicant seems to be arguing that redundancy in general is not a purpose unto itself.  Redundancy is added to ensure that a system functions as expected even when components fail. Continuing function of a system is clearly a useful purpose.  Applicant goes on to argue “There is no evidence supporting an assertion that 
Further the rejection encompasses substituting the circular outer circumference of Gardner’s retaining plate with the scalloped outer circumference of Sheridan’s retaining plate (the scallops create the flanges therebetween).  "[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)).  The retaining plate of Gardner (with the circular periphery) and the retaining plate of Sheridan (with scallops cut out of the circular periphery to form the flanges) both function as retaining plates in the art.  The claim would have been obvious because the substitution of one known element (the periphery with multiple flanges of Sheridan) for another (the circular periphery of Gardner) would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689.  The examiner can normally be reached on Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERYN A MALATEK/            Primary Examiner, Art Unit 3741